Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-13 are presented for examination.
Claims 1-13 are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-4 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The following limitations: “…determining that the road element does not match any of the expected road elements…” fail to further limit the claimed subject upon which it depends, e.g., in this case claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KÜNZEL (EP 3382342 A1: hereinafter “KÜNZEL”).

           Consider claim 1:
                     KÜNZEL teaches a system (See KÜNZEL ,e.g., “…a monitoring system 30 with at least one vehicle 31 with a combined device 32 resulting from a combination of the acceleration detecting device 10 and the route planning device 20, in which redundant units are combined…” of Abstract, ¶ [0027]-¶ [0030], and Figs. 1a-c elements 10-37, Fig. 2 elements 1-4, and Figs. 4-6 steps S1-S2), comprising: at least one sensor of a vehicle (Figs. 1a-c elements 10-37); at least one computer-readable medium storing computer-executable instructions (Figs. 1a-c elements 10-37, processing unit 12 can perform selection operations on the acceleration values and may accumulate or derive data based on the acceleration values); at least one processor configured to execute the computer executable instructions (Figs. 1a-c elements 10-37, processing unit 12 can perform selection operations on the acceleration values and may accumulate or derive data based on the acceleration values), the execution carrying out operations including: receiving, from the at least one sensor (Figs. 1a-c elements 10-37), a sensor measurement indicative of at least one of a sound or a vibration associated with a road element (See KÜNZEL ,e.g., “…use the available data to activate automated signals to warn about, avoid or counteract the appearance of discomfort prompted by the accelerations…Road Quality Indicator (RQI) calculation and/or Interpolation can be performed by the processing unit 12 or a processing unit of the combined unit 32 and is based on acceleration data…” of ¶ [0031]-¶ [0033], ¶ [0037]-¶ [0039], and Figs. 1a-c elements 10-37, Fig. 2 elements 1-4, and Figs. 4-6 steps S1-S2); identifying the road element based on a pattern in the sensor measurement (See KÜNZEL ,e.g., “…scenario where an anomaly is detected in a location j that has never been monitored before…it obtains critical data for that location…the algorithm generates a new location database LD entry, g(j), where it adds the information contained in the vector f received. It initializes the counters n = 1 and m = 1…” of ¶ [0037]-¶ [0039], ¶ [0044]-¶ [0050], and Figs. 1a-c elements 10-37, Fig. 2 elements 1-4, Fig. 3 elements “six possible processing paths (cases I to VI) are exemplarily shown for BEL1”, and Figs. 4-6 steps S1-S2); determining, based on the road element, a vehicle behavior for the vehicle (See KÜNZEL ,e.g., “…Generally acceleration-based parameters can be defined that are comfort indicators (RQIs). Thresholds can be set for every RQI to distinguish comfortable from uncomfortable phenomena…whether a situation was perceived as uncomfortable when a threshold value for a RQI was reached or exceeded…” of ¶ [0037]-¶ [0039], ¶ [0044]-¶ [0050], ¶ [0059]-¶ [0060], and Figs. 1a-c elements 10-37, Fig. 2 elements 1-4, Fig. 3 elements “six possible processing paths (cases I to VI) are exemplarily shown for BEL1”, and Figs. 4-6 steps S1-S2); and controlling the vehicle to operate according to vehicle behavior (See KÜNZEL ,e.g., “…the vehicle 31 operates numerous systems simultaneously…safety systems in charge of real-time environment sensing and interpretation, safety systems in charge of real-time driver sensing, informative systems (back-end-based) to alert the driver about temporary events of importance, systems in charge of environmental and economic efficiency…” of ¶ [0059]-¶ [0060], ¶ [0063]-¶ [0068], and Figs. 1a-c elements 10-37, Fig. 2 elements 1-4, Fig. 3 elements “six possible processing paths (cases I to VI) are exemplarily shown for BEL1”, and Figs. 4-6 steps S1-S2).

          Consider claim 2:
                   KÜNZEL teaches everything claimed as implemented above in the rejection of claim 1. In addition, KÜNZEL teaches the operations further comprising: adding a representation of the road element to a shared map (See KÜNZEL ,e.g., “…The positioning unit 14 is necessary to geographically locate events monitored by sensors 11, 34. The positioning unit 14, e.g. a GPS, GALILEO, GLONASS…RQIs are quantitative acceleration based parameters that determine whether a location is critical (comfort-compromising) or not by comparing it to threshold values obtained from empirical comfort studies. A location will be considered critical as soon as one RQI surpasses its associated threshold. The present method will exemplarily use longitudinal and lateral comfort RQIs…” of ¶ [0036]-¶ [0039], ¶ [0063]-¶ [0068], and Figs. 1a-c elements 10-37, Fig. 2 elements 1-4, Fig. 3 elements “six possible processing paths (cases I to VI) are exemplarily shown for BEL1”, and Figs. 4-6 steps S1-S2), wherein the representation of the road element comprises at least one of: a spatial location of the road element, the sensor measurement, the pattern in the sensor measurement, or the vehicle behavior (See KÜNZEL ,e.g., “…RQIs are quantitative acceleration based parameters that determine whether a location is critical (comfort-compromising) or not by comparing it to threshold values obtained from empirical comfort studies…use longitudinal and lateral comfort RQIs…” of ¶ [0036]-¶ [0039], ¶ [0063]-¶ [0068], and Figs. 1a-c elements 10-37, Fig. 2 elements 1-4, Fig. 3 elements “six possible processing paths (cases I to VI) are exemplarily shown for BEL1”, and Figs. 4-6 steps S1-S2).

          Consider claim 3:
                   KÜNZEL teaches everything claimed as implemented above in the rejection of claim 1. In addition, KÜNZEL teaches wherein the road element is associated with a location (See KÜNZEL ,e.g., “…The positioning unit 14 is necessary to geographically locate events monitored by sensors 11, 34. The positioning unit 14, e.g. a GPS, GALILEO, GLONASS…” of ¶ [0036]-¶ [0039], ¶ [0063]-¶ [0068], and Figs. 1a-c elements 10-37, Fig. 2 elements 1-4, Fig. 3 elements “six possible processing paths (cases I to VI) are exemplarily shown for BEL1”, and Figs. 4-6 steps S1-S2), and wherein the operations further comprise: comparing the road element to expected road elements in the location; determining that the road element does not match any of the expected road elements (See KÜNZEL ,e.g., “…RQIs are quantitative acceleration based parameters that determine whether a location is critical (comfort-compromising) or not by comparing it to threshold values obtained from empirical comfort studies…use longitudinal and lateral comfort RQIs…” of ¶ [0036]-¶ [0039], ¶ [0063]-¶ [0068], and Figs. 1a-c elements 10-37, Fig. 2 elements 1-4, Fig. 3 elements “six possible processing paths (cases I to VI) are exemplarily shown for BEL1”, and Figs. 4-6 steps S1-S2); and in response, determining a failure of a sensor that has previously performed a measurement in the location (See KÜNZEL ,e.g., “…Given the fact that a singularity will generally affect a front and rear axle (and will be perceived twice in the vehicle interior), singularities (bumps, potholes) have a length greater than 9 cm, and with the hypothesis that the presence of singularities in a road tends to be inversely proportional to its speed limit, the probability of false negatives is not significant, even with defective sensors - supposing that drivers do not avoid the singularity by driving around it…” of ¶ [0036]-¶ [0039], ¶ [0063]-¶ [0068], and Figs. 1a-c elements 10-37, Fig. 2 elements 1-4, Fig. 3 elements “six possible processing paths (cases I to VI) are exemplarily shown for BEL1”, and Figs. 4-6 steps S1-S2).

          Consider claim 4:
                   KÜNZEL teaches everything claimed as implemented above in the rejection of claim 3. In addition, KÜNZEL teaches wherein the sensor is associated with the vehicle or another vehicle (Figs. 1a-c elements 10-37).

          Consider claim 5:
                   KÜNZEL teaches everything claimed as implemented above in the rejection of claim 1. In addition, KÜNZEL teaches wherein the road element is associated with a location (See KÜNZEL ,e.g., “…The positioning unit 14 is necessary to geographically locate events monitored by sensors 11, 34. The positioning unit 14, e.g. a GPS, GALILEO, GLONASS…” of ¶ [0036]-¶ [0039], ¶ [0063]-¶ [0068], and Figs. 1a-c elements 10-37, Fig. 2 elements 1-4, Fig. 3 elements “six possible processing paths (cases I to VI) are exemplarily shown for BEL1”, and Figs. 4-6 steps S1-S2), wherein the sensor measurement is a first sensor measurement, and wherein the operations further comprise: comparing the road element to an expected road element in the location (See KÜNZEL ,e.g., “…RQIs are quantitative acceleration based parameters that determine whether a location is critical (comfort-compromising) or not by comparing it to threshold values obtained from empirical comfort studies. A location will be considered critical as soon as one RQI surpasses its associated threshold. The present method will exemplarily use longitudinal and lateral comfort RQIs…” of ¶ [0036]-¶ [0039], ¶ [0063]-¶ [0068], and Figs. 1a-c elements 10-37, Fig. 2 elements 1-4, Fig. 3 elements “six possible processing paths (cases I to VI) are exemplarily shown for BEL1”, and Figs. 4-6 steps S1-S2); determining a threshold discrepancy between the first sensor measurement and a second sensor measurement associated with the expected road element (See KÜNZEL ,e.g., “…A location will be considered critical as soon as one RQI surpasses its associated threshold…” of ¶ [0036]-¶ [0039], ¶ [0063]-¶ [0068], and Figs. 1a-c elements 10-37, Fig. 2 elements 1-4, Fig. 3 elements “six possible processing paths (cases I to VI) are exemplarily shown for BEL1”, and Figs. 4-6 steps S1-S2); and in response to determining the threshold discrepancy, determining that a sensor that performed the second sensor measurement is not calibrated (See KÜNZEL ,e.g., “…Given the fact that a singularity will generally affect a front and rear axle (and will be perceived twice in the vehicle interior), singularities (bumps, potholes) have a length greater than 9 cm, and with the hypothesis that the presence of singularities in a road tends to be inversely proportional to its speed limit, the probability of false negatives is not significant, even with defective sensors - supposing that drivers do not avoid the singularity by driving around it…” of ¶ [0036]-¶ [0039], ¶ [0063]-¶ [0068], and Figs. 1a-c elements 10-37, Fig. 2 elements 1-4, Fig. 3 elements “six possible processing paths (cases I to VI) are exemplarily shown for BEL1”, and Figs. 4-6 steps S1-S2).

          Consider claim 6:
                   KÜNZEL teaches everything claimed as implemented above in the rejection of claim 5. In addition, KÜNZEL teaches wherein the sensor is associated with the vehicle or another vehicle (Figs. 1a-c elements 10-37).

          Consider claim 7:
                   KÜNZEL teaches everything claimed as implemented above in the rejection of claim 1. In addition, KÜNZEL teaches the operations further comprising: determining a location of the road element (See KÜNZEL ,e.g., “…The positioning unit 14 is necessary to geographically locate events monitored by sensors 11, 34. The positioning unit 14, e.g. a GPS, GALILEO, GLONASS…” of ¶ [0036]-¶ [0039], ¶ [0063]-¶ [0068], and Figs. 1a-c elements 10-37, Fig. 2 elements 1-4, Fig. 3 elements “six possible processing paths (cases I to VI) are exemplarily shown for BEL1”, and Figs. 4-6 steps S1-S2); comparing the road element to expected road elements in the location (See KÜNZEL ,e.g., “…RQIs are quantitative acceleration based parameters that determine whether a location is critical (comfort-compromising) or not by comparing it to threshold values obtained from empirical comfort studies. A location will be considered critical as soon as one RQI surpasses its associated threshold. The present method will exemplarily use longitudinal and lateral comfort RQIs…” of ¶ [0036]-¶ [0039], ¶ [0063]-¶ [0068], and Figs. 1a-c elements 10-37, Fig. 2 elements 1-4, Fig. 3 elements “six possible processing paths (cases I to VI) are exemplarily shown for BEL1”, and Figs. 4-6 steps S1-S2); determining that the road element matches a first expected road element (See KÜNZEL ,e.g., “…The positioning unit 14 is necessary to geographically locate events monitored by sensors 11, 34. The positioning unit 14, e.g. a GPS, GALILEO, GLONASS…” of ¶ [0036]-¶ [0041], ¶ [0063]-¶ [0068], and Figs. 1a-c elements 10-37, Fig. 2 elements 1-4, Fig. 3 elements “six possible processing paths (cases I to VI) are exemplarily shown for BEL1”, and Figs. 4-6 steps S1-S2); determining a discrepancy between the location of the road element and a stored location of the first expected road element (See KÜNZEL ,e.g., “…The BEL1 creates and maintains a location database LD. The location database LD stores all information on all known locations in individual, location-specific entries g(j). A location is known when it has been monitored by a vehicle 31, and may or may not be critical. In order to distinguish between critical and non-critical, all locations in the location database LD are stored with at least one counter: a number of critical observations n at the location and/or a total number of observations m. Unknown locations are not included in the location database LD…” of ¶ [0036]-¶ [0041], ¶ [0063]-¶ [0068], and Figs. 1a-c elements 10-37, Fig. 2 elements 1-4, Fig. 3 elements “six possible processing paths (cases I to VI) are exemplarily shown for BEL1”, and Figs. 4-6 steps S1-S2); and updating the stored location of the first expected road element based on the location of the road element (See KÜNZEL ,e.g., “…registering new location entries, updating values for existing location entries, deleting outdated critical location entries, and/or counting how often a location is monitored…” of ¶ [0036]-¶ [0041], ¶ [0063]-¶ [0068], and Figs. 1a-c elements 10-37, Fig. 2 elements 1-4, Fig. 3 elements “six possible processing paths (cases I to VI) are exemplarily shown for BEL1”, and Figs. 4-6 steps S1-S2).

          Consider claim 8:
                   KÜNZEL teaches everything claimed as implemented above in the rejection of claim 1. In addition, KÜNZEL teaches wherein the vehicle behavior is a first vehicle behavior, and wherein the operations further comprise: obtaining from a shared database expected road elements along a road path for the vehicle (See KÜNZEL ,e.g., “…The BEL1 creates and maintains a location database LD. The location database LD stores all information on all known locations in individual, location-specific entries g(j). A location is known when it has been monitored by a vehicle 31, and may or may not be critical. In order to distinguish between critical and non-critical, all locations in the location database LD are stored with at least one counter: a number of critical observations n at the location and/or a total number of observations m. Unknown locations are not included in the location database LD…” of ¶ [0036]-¶ [0041], ¶ [0063]-¶ [0068], and Figs. 1a-c elements 10-37, Fig. 2 elements 1-4, Fig. 3 elements “six possible processing paths (cases I to VI) are exemplarily shown for BEL1”, and Figs. 4-6 steps S1-S2); and determining, based on the expected road elements, a second vehicle behavior (See KÜNZEL ,e.g., “…registering new location entries, updating values for existing location entries, deleting outdated critical location entries, and/or counting how often a location is monitored…” of ¶ [0036]-¶ [0041], ¶ [0063]-¶ [0068], and Figs. 1a-c elements 10-37, Fig. 2 elements 1-4, Fig. 3 elements “six possible processing paths (cases I to VI) are exemplarily shown for BEL1”, and Figs. 4-6 steps S1-S2).

          Consider claim 9:
                   KÜNZEL teaches everything claimed as implemented above in the rejection of claim 1. In addition, KÜNZEL teaches wherein the at least one sensor comprises at least one of: a vibration sensor, a tilt sensor, a shock sensor, an accelerometer, a gyroscope, a tire pressure sensor, a suspension pressure sensor, an extension sensor, or a sound pressure sensor microphone (Figs. 1a-c elements 10-37).

          Consider claim 10:
                   KÜNZEL teaches everything claimed as implemented above in the rejection of claim 1. In addition, KÜNZEL teaches the operations comprising: comparing the road element to an expected road element in a location; and in response to identifying a match for the road element, determining that the vehicle has not driven over an unknown object or crashed (See KÜNZEL ,e.g., “…The BEL1 creates and maintains a location database LD. The location database LD stores all information on all known locations in individual, location-specific entries g(j). A location is known when it has been monitored by a vehicle 31, and may or may not be critical. In order to distinguish between critical and non-critical, all locations in the location database LD are stored with at least one counter: a number of critical observations n at the location and/or a total number of observations m. Unknown locations are not included in the location database LD…” of ¶ [0036]-¶ [0041], ¶ [0063]-¶ [0068], and Figs. 1a-c elements 10-37, Fig. 2 elements 1-4, Fig. 3 elements “six possible processing paths (cases I to VI) are exemplarily shown for BEL1”, and Figs. 4-6 steps S1-S2).

          Consider claim 11:
                   KÜNZEL teaches everything claimed as implemented above in the rejection of claim 1. In addition, KÜNZEL teaches wherein identifying the road element based on the pattern in the sensor measurement comprises: comparing the sensor measurement to historical patterns stored in a database, wherein the historical patterns are associated with respective road elements (See KÜNZEL ,e.g., “…The BEL1 creates and maintains a location database LD. The location database LD stores all information on all known locations in individual, location-specific entries g(j). A location is known when it has been monitored by a vehicle 31, and may or may not be critical. In order to distinguish between critical and non-critical, all locations in the location database LD are stored with at least one counter: a number of critical observations n at the location and/or a total number of observations m. Unknown locations are not included in the location database LD…” of ¶ [0036]-¶ [0041], ¶ [0063]-¶ [0068], and Figs. 1a-c elements 10-37, Fig. 2 elements 1-4, Fig. 3 elements “six possible processing paths (cases I to VI) are exemplarily shown for BEL1”, and Figs. 4-6 steps S1-S2); identifying a first historical pattern with a threshold level of similarity to the pattern (See KÜNZEL ,e.g., “…A location is known when it has been monitored by a vehicle 31, and may or may not be critical…all locations in the location database LD are stored with at least one counter: a number of critical observations n at the location and/or a total number of observations m…” of ¶ [0036]-¶ [0041], ¶ [0063]-¶ [0068], and Figs. 1a-c elements 10-37, Fig. 2 elements 1-4, Fig. 3 elements “six possible processing paths (cases I to VI) are exemplarily shown for BEL1”, and Figs. 4-6 steps S1-S2); and determining that the respective road element associated with the first historical pattern is the road element (See KÜNZEL ,e.g., “…registering new location entries, updating values for existing location entries, deleting outdated critical location entries, and/or counting how often a location is monitored…” of ¶ [0036]-¶ [0041], ¶ [0063]-¶ [0068], and Figs. 1a-c elements 10-37, Fig. 2 elements 1-4, Fig. 3 elements “six possible processing paths (cases I to VI) are exemplarily shown for BEL1”, and Figs. 4-6 steps S1-S2).

          Consider claim 12:
                     KÜNZEL teaches a method (See KÜNZEL ,e.g., “…a monitoring system 30 with at least one vehicle 31 with a combined device 32 resulting from a combination of the acceleration detecting device 10 and the route planning device 20, in which redundant units are combined…” of Abstract, ¶ [0027]-¶ [0030], and Figs. 1a-c elements 10-37, Fig. 2 elements 1-4, and Figs. 4-6 steps S1-S2) comprising: receiving, from at least one sensor of a vehicle (Figs. 1a-c elements 10-37), a sensor measurement indicative of at least one of a sound or a vibration associated with a road element (See KÜNZEL ,e.g., “…use the available data to activate automated signals to warn about, avoid or counteract the appearance of discomfort prompted by the accelerations…Road Quality Indicator (RQI) calculation and/or Interpolation can be performed by the processing unit 12 or a processing unit of the combined unit 32 and is based on acceleration data…” of ¶ [0031]-¶ [0033], ¶ [0037]-¶ [0039], and Figs. 1a-c elements 10-37, Fig. 2 elements 1-4, and Figs. 4-6 steps S1-S2); identifying the road element based on a pattern in the sensor measurement (See KÜNZEL ,e.g., “…scenario where an anomaly is detected in a location j that has never been monitored before…it obtains critical data for that location…the algorithm generates a new location database LD entry, g(j), where it adds the information contained in the vector f received. It initializes the counters n = 1 and m = 1…” of ¶ [0037]-¶ [0039], ¶ [0044]-¶ [0050], and Figs. 1a-c elements 10-37, Fig. 2 elements 1-4, Fig. 3 elements “six possible processing paths (cases I to VI) are exemplarily shown for BEL1”, and Figs. 4-6 steps S1-S2); determining, based on the road element, a vehicle behavior for the vehicle (See KÜNZEL ,e.g., “…Generally acceleration-based parameters can be defined that are comfort indicators (RQIs). Thresholds can be set for every RQI to distinguish comfortable from uncomfortable phenomena…whether a situation was perceived as uncomfortable when a threshold value for a RQI was reached or exceeded…” of ¶ [0037]-¶ [0039], ¶ [0044]-¶ [0050], ¶ [0059]-¶ [0060], and Figs. 1a-c elements 10-37, Fig. 2 elements 1-4, Fig. 3 elements “six possible processing paths (cases I to VI) are exemplarily shown for BEL1”, and Figs. 4-6 steps S1-S2); and controlling the vehicle to operate according to vehicle behavior (See KÜNZEL ,e.g., “…the vehicle 31 operates numerous systems simultaneously…safety systems in charge of real-time environment sensing and interpretation, safety systems in charge of real-time driver sensing, informative systems (back-end-based) to alert the driver about temporary events of importance, systems in charge of environmental and economic efficiency…” of ¶ [0059]-¶ [0060], ¶ [0063]-¶ [0068], and Figs. 1a-c elements 10-37, Fig. 2 elements 1-4, Fig. 3 elements “six possible processing paths (cases I to VI) are exemplarily shown for BEL1”, and Figs. 4-6 steps S1-S2).

          Consider claim 13:
                     Claim 13 is analyzed, thus rejected with respect to the similar reasons, analysis, as implemented in the rejection of claim 1, 12. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

         Pham et al. (US Pub. No.: 2020/0341466 A1) teaches “In various examples, live perception from sensors of a vehicle may be leveraged to generate potential paths for the vehicle to navigate an intersection in real-time or near real-time. For example, a deep neural network (DNN) may be trained to compute various outputs—such as heat maps corresponding to key points associated with the intersection, vector fields corresponding to directionality, heading, and offsets with respect to lanes, intensity maps corresponding to widths of lanes, and/or classifications corresponding to line segments of the intersection. The outputs may be decoded and/or otherwise post-processed to reconstruct an intersection—or key points corresponding thereto—and to determine proposed or potential paths for navigating the vehicle through the intersection.”

          KAWAZOE et al. (US Pub. No.: 2005/0212666 A1) teaches “An embodiment of the present invention includes a device to alter transfer characteristics of a road departure warning installation installed on a road to a driver of a vehicle, including a rumble strip sensor to sense input from a rumble strip and an adjustable vehicle component in communication with the rumble strip sensor, the adjustable vehicle component configured to automatically adjust to increase an amount of input from the rumble strip sensed by the driver. Another embodiment of the present invention includes a device to estimate lateral displacement of a vehicle based on the location of a rumble strip installed on a road with respect to the vehicle, the device including a processor configured to receive four signals indicative of contact of a rumble strip with respective associated four tires of the vehicle and to estimate a lateral distance that the vehicle has traveled beyond the detected rumble strip.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAR SARWAR/Primary Examiner, Art Unit 3667